In Prohibition. This cause originated in this court on the filing of a complaint for a writ of prohibition. Upon consideration of respondents’ motion to dismiss, and relator’s motion to strike motion to dismiss, memo in support of jurisdiction of motion to dismiss and affidavit in support of motion to dismiss, and motion for leave to amend complaint,
It is ordered by the court that the motion to dismiss is granted, and the motions to strike and for leave to amend complaint are denied as moot.
Upon further consideration of relator’s application for dismissal,
It is ordered by the court that the application for dismissal is granted. Accordingly, this cause is dismissed.